DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	The Office Action is in response to the application filed August 30, 2022. Claims 1-20 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	 Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,266,652.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to a method of treating prediabetes or type 1, type 2 diabetes mellitus, or improving glycemic control comprising administering to a 
subject in need thereof an effective amount of imeglimin, wherein the subject has chronic kidney disease. The patented claims teach a method of treating type 2 diabetes mellitus comprising administering to a subject in need thereof an effective amount of imeglimin to produce daily steady-state exposures of imeglimin (AUC24,ss) from about 20 μg·hr/mL to about 60 μg·hr/mL, wherein the subject has stage 3B or stage 4 chronic kidney disease, and wherein the amount of imeglimin is about 1000 mg to about 3000 mg per day. The instant claims teach a patient population of stage 3B or stage 4 chronic kidney disease (claim 7-9). The instant claims teach an estimated glomerular filtration rate (eGFR) of between about 30 mL/min/1.73m2 and about 59 mL/min/1.73m2. Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baron (US 2013/0177604).
 	
	Baron teaches a method of administering a guanidine compound to a subject suffering from hyperglycemic conditions selected from type II diabetes and prediabetes ([0013]; [0023]; claim 12; claim 14). The suitable biguanide compounds for use in the subject methods include, e.g., metformin, phenformin, buformin or imeglimin including analogs, salts, solvates, polymorphs, hydrates, N-oxides, and prodrugs of such compounds ([0014]; [0023]; claim 23). 	
 	Baron teaches wherein the patient has a hypoxic condition (e.g., respiratory failure and/or heart failure), impaired lactate clearance (e.g., due to liver failure), impaired metformin clearance, and/or renal impairment, which may be moderate, severe, or end-stage impairment, and may be the result of chronic kidney disease ([0020]; [0110]), meeting the limitations of claims 1, 2, and 4.
  	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US 2013/0177604) as applied to claims 1, 2, and 4 in the 102(a)(1) rejection above.
  	Baron is discussed above. 	
 	Baron teaches the biguanide compound is administered twice daily in an oral dosage form at a per unit dose greater than 500 mg BID, e.g. 600 or 800 mg BID ([0026]; [0038]).
 	Baron teaches the subject has a decrease in glomerular filtration rate (GFR) as compared to a normal baseline level [0021].	
 	Baron teaches administering additional therapeutic agents ([0196]-[0214]),
 	Baron teaches the renal impairment may be moderate, severe, or end-stage impairment ([0020]; [0110]).
 	Baron teaches methods of treating a diabetic subject having congestive heart failure, a hypoxic state and/or advanced liver disease [0022].
 	Baron teaches the compositions may be used with other commercially available diet aids or other weight loss and/or anti-obesity agents [0207].
 	Baron does not teach the specific glomerular filtration rates as required by the limitations of claims 10-14.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered imeglimin for the treatment of diabetes to subjects with reduced glomerular filtration rates as taught by Baron. While Baron is silent on the specific glomerular filtration rate, the skilled artisan would have envisioned that a subject with glomerular filtration rates as recited in claims 10-14 would also benefit from such a regimen. Baron teaches a reduced glomerular filtration rate and moderate, severe, or end-stage renal impairment, thus skilled artisan would expect with a reasonable degree of success that this patient population would also benefit from imeglimin for the treatment of diabetes. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
 	Baron teaches hematology assessments included the following: red cell count, 
hemoglobin, hematocrit, white cell count, platelets, differential count, mean cell volume, mean corpuscular hemoglobin, and mean corpuscular hemoglobin concentration (or other approved routine hematology assessments) [0255].
 	Baron does not teach the specific levels of glycosylated hemoglobin, as required by the limitations of claim 15.   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered imeglimin for the treatment of diabetes as taught by Baron. The levels of hematological parameters, specifically glycosylated hemoglobin is considered to be a parameter that will obviously vary based on the amount of drug given. It would be obvious to the skilled artisan that if the same drug and same amount is administered, the obviously the hematological parameters will follow suit. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627